DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 18-24, 26-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not disclose or fairly suggest a display device comprising a pixel, the pixel comprising “a first transistor, a second transistor, a third transistor, a fourth transistor, a first capacitor, a second capacitor, and a display element, wherein one of a source and a drain of the first transistor is electrically connected to a first electrode of the first capacitor, wherein a second electrode of the first capacitor is electrically connected to one of a source and a drain of the second transistor, a gate of the third transistor, and a first electrode of the second capacitor, wherein a second electrode of the second capacitor is electrically connected to one of a source and a drain of the third transistor and one of a source and a drain of the fourth transistor, wherein the second electrode of the second capacitor is electrically connected to the display element through the fourth transistor, and wherein another one of the source and the drain of the fourth transistor is electrically connected to the display element”.
Regarding claim 18, the prior art of record does not disclose or fairly suggest a display device comprising a pixel, the pixel comprising “a first transistor, a second transistor, a third transistor, a fourth transistor, a fifth transistor, a first capacitor, a second capacitor, and a display element, wherein one of a source and a drain of the first transistor is electrically connected to a first electrode of the first capacitor, wherein a second electrode of the first capacitor is electrically connected to one of a source and a drain of the second transistor, a gate of the third transistor, and a first electrode of the second capacitor, wherein a second electrode of the second capacitor is electrically connected to one of a source and a drain of the third transistor, one of a source and a drain of the fourth transistor, and one of a source and a drain of the fifth transistor, wherein the second electrode of the second capacitor is electrically connected to the display element through the fourth transistor, and wherein another one of the source and the drain of the fourth transistor is electrically connected to the display element”.
The closest prior art of record are Yamamoto et al. (US 8884852 B2), Kim (US 2014/0326969 A1), Lee et al. (US 2013/0057532 A1) and Zhu et al. (US 2019/0266946 A1).
Yamamoto discloses a circuit of pixel of a display device (Fig. 6) having six transistors, three capacitors, and a display element.  However, the arrangement of these transistors and capacitors do not satisfy the arrangement specified by the claims.  Kim teaches a pixel circuit of a display device (Fig. 2 of Kim) having six transistors and two capacitors.  The transistors T1, T3, Tdr and capacitors C1, C2 are arranged as required by the claim.  However, there is no fourth transistor that is in between the second capacitor and the display element as required by the claims.  Lee teaches a pixel circuit of a display device (Fig. 1) having five transistors and two capacitors.  The arrangement of the transistors ST, RT3, DT, and capacitors Cd and Cst follow that of the claims.  However, there is no fourth transistor that is  connected to the second capacitor and the display element as required by the claim.  Zhu teaches a pixel circuit of a display device (Figs. 1-10) wherein the display element is controlled by a transistor T6.  However, the capacitors and other transistors are not arranged as required by the claim. More specifically, none of the capacitors is connected to the transistor T6.  Lastly, there is no obvious way to combine the transistor T6 of Zhu to the circuits disclosed in Yamamoto, Kim or Lee.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822